OPINION.
April 22, 1908. The opinion of the Court was delivered by
We will consider first whether the act is constitutional.
The statute was intended to remedy an evil that not only exists in this State but is so extensive throughout the land as to necessitate action on the part of the Federal government in the passage of an act entitled: "An act relating to liability of common carriers," etc., approved 11th June, 1906, the third section of which is as follows: "That no contract of employment, insurance, relief, benefit or indemnity from injury or death entered into by or on behalf of any employee, nor the acceptance of any such insurance, relief, benefit or indemnity by the person entitled thereto, shall constitute any bar or defense to any action brought to recover damages for personal injuries to or death of such employee: provided, however, that upon the trial of such action against any common carrier, the defendant may set off therein any sum it has contributed toward any such insurance, relief, benefit or indemnity that may have been paid to the injured employee, or in case of his death, to his personal representative." *Page 202 
Although the statute last mentioned has been declared unconstitutional, the third section thereof was not before the Court for construction.
The statute under consideration was enacted for the purpose of preventing railroad corporations (and other parties therein mentioned) from inaugurating schemes, the ultimate aim and practical effect of which are to enable the railroad company to bring such influence to bear upon its employees as will force them to surrender their claims for damages when they have sustained injury through the negligence of the company, against which it is not allowed by law to contract
When the regulations of the Hospital and Relief Fund are analyzed, it will be seen that they contemplate the result just mentioned
Not only do they provide that the employee who has paid his assessments, and thereby contributed to the creation and maintenance of said fund, shall be barred from recovering damages for negligence, if he accepts the benefit thereunder, but they likewise provide that his representatives shall not be allowed to bring an action for damages caused by the negligence of the corporation, if they accept the benefit of said fund.
Membership in the Hospital and Relief Fund creates the relation of trustee and cestui que trust, between the company and the employee, and, although the employee is assessed to maintain the fund, he is not allowed to receive a dollar of the money collected for that purpose, unless he surrenders his claim for damages, when he has been injured through the negligence of the corporation. The fiduciary relation established between the company and the employee places him practically at the mercy of the corporation; for it is a well-known fact that the employees are not persons, generally, of large means, and frequently are dependent entirely upon their salary or wages for a support.
What is the condition of the employee when he is injured through the negligence of the company? He realizes the *Page 203 
fact, that he has a beneficial interest in a trust fund, and being in need of the money, he is anxious to get it. He is informed, however, that he must surrender all other claims against the corporation. At this time he, perhaps, is suffering great mental and physical pain, his mind is not so clear as when in health, and the opportune time contemplated by the corporation has arrived, when he can be easily persuaded to relinquish his claim for damages arising out of negligence.
Public policy demands that the corporation shall not have the opportunity of taking advantage of its employees, through the fiduciary relations established between them with that end in view.
We only desire to say, in conclusion, that if the Hospital and Relief Fund is successfully operated, the practical result will be, that the railroad company will be enabled to liquidate claims for damages arising out of its negligence, with sums of money contributed, in the main, by its employees — an indirect way of contracting against its negligence. We do not think, however, that the question as to the constitutionality of the statute is controlling in this case; but as it fairly arises upon the record, was also made a paramount issue in the Circuit Court, and is of vital importance, we have followed the practice in other cases and have considered it.
It is true the statute provides that the acceptance of benefits under the Hospital Fund shall not operate to estop or in any manner bar the right of the employee from recovering damages for injury caused by the negligence of the corporation; but it does not provide that a receipt or release given in satisfaction of a claim arising out of negligence shall be null and void, and that even after full compensation for negligent injury, the employee shall still have the right to recover his beneficial interest in the Hospital Fund although he had previously relinquished it.
The statute is therefore inapplicable to this case.
We proceed to consider the question whether the disability mentioned in the contract has reference to the work at which the plaintiff was engaged when he *Page 204 
was injured. (The conclusion just announced, however, renders the question speculative.)
In Rule 45 of the "Regulations of the Relief Department," is the following provision: "Whenever used in these Regulations, the word `disability' shall be held to mean physical inability to work, by reason of sickness or accidental injury, and the word `disabled' shall apply to members thus physically unable to work."
This provision has reference to physical inability to work whether caused by sickness or accidental injury.
There is scarcely a conceivable case where a person sustaining accidental injury is not able to do some kind of work, even when deprived of both arms or both legs.
If the construction of the said provision by his Honor, the presiding Judge, is correct, then a person accidentally losing both arms or both legs would not be entitled to the benefit of the fund the moment he was able to do any kind of work. He would not even be entitled to any part of the fund whatever, if he could do work of any kind. We cannot accept a construction that would bring about such injustice.
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed.
MR. CHIEF JUSTICE POPE concurs.
MR. JUSTICE JONES. With respect to the second question presented, I agree with Justice Gary that the Circuit Court was incorrect in construing the terms "physical inability to work" to mean "physical inability to perform any labor." The language must not be construed as if isolated from the context, but must be construed in the light of the circumstances and the regulations of the Relief Department. Under regulation 45 the decision as to when members are disabled and when they are able to work rests with the medical officers of the department, and under regulation 54, if a member reported by the medical *Page 205 
examiner as able to work is not able to work on the day set, he must so report to the medical examiner, otherwise he shall not be considered disabled on or after the day set for his return to work. Under regulation 57 the time of disability from sickness or injury begins on the day after the last wage day and, under regulation 45, ends when the medical officers decide that the member is able to work. The Relief Department contract grows out of the fact that the employed member is under a contract of service with the employing member of the Relief Department, and the dues and benefits are apportioned according to classes based upon the wages of employed members. Hence the words "physical inability to work" must mean physical inability to resume work within the scope of the original service or employment.
With respect to the question as to the constitutionality of the act of March 7, 1905, I agree with the Circuit Court, and nothing can be added to the able and elaborate argument of the Court showing that the statute is unconstitutional, if construed as an attempt to annul the contract involved in this case.
It must be remembered that the plaintiff, as permitted by the Relief Department contract, has recovered of defendant in a suit at law $2,700, as full compensation for all injury sustained by the negligence of the defendant, and has executed a full release and discharge for all claim against defendant for such injury. Hence discussion of the statute, in so far as it may be supposed to forbid a contract which would exonerate defendant for negligence, is not strictly applicable.
The concrete question is whether plaintiff, after receiving full compensation for injury resulting from the defendant's negligence, can sue defendant as guarantor of the Relief Department contract and recover the benefits provided in such contract for such injury, notwithstanding his release of the department from all claim for such injury and his express stipulation that "if any suit shall be brought against said *Page 206 
company * * * for damages arising from or growing out of injury * * * occurring to me, the benefits otherwise payable and all obligations of said Relief Department and of said company, created by my membership in said Relief Fund, shall thereupon be forfeited," etc.
The statute does not declare that a relief department such as is shown in this case is obnoxious to the public health, morals, safety or welfare. Indeed, it assumes the beneficial character of such an association by requiring the payment of the "benefits" to those enabled to receive them under the contract. Is plaintiff entitled to recover the benefits under the contract? No, he has expressly stipulated not to be entitled to recover them upon the happening of the conditions existing in this case. His action is upon the contract. Shall he be allowed to enforce the contract in so far as it benefits him and repudiate it in so far as it benefits the other party? Surely it would be very unjust to allow this. The statute goes on to provide that the acceptance of benefits shall not estop from recovering damages for negligent injury or death and declares void any contract to the contrary and any receipt or release given in consideration of the payment of such benefits, but it nowhere declares that a member after full compensation for the negligent injury is still entitled to recover of the same defendant the benefits which he agreed to waive by accepting compensation in such other mode.
In my opinion the statute in question should not be construed to attempt to annul such stipulation as the above, but if it should be so construed, I think it clearly void, because it has no real or substantial relation to any subject of police regulation, and unreasonably abridges the right of contract.
The judgment of the Circuit Court should be affirmed.
MR. JUSTICE WOODS. I concur in the opinion of Mr. JUSTICE JONES. I think this case falls within the principle of the case of Adair v. U.S., decided by the Supreme Court of the United States, January 27, 1908. *Page 207